NO. 07-03-0008-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                      MARCH 3, 2004

                           ______________________________


                         ANNA MARIA RODRIQUEZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

                FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                    NO. B13505-9908; HONORABLE ED SELF, JUDGE

                           _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                MEMORANDUM OPINION


      Appellant Anna Maria Rodriquez appeals from a judgment revoking community

supervision and imposing sentence pursuant to conviction for unauthorized absence from

a community corrections facility.1 We modify the judgment and affirm as modified.




      1
          TEX . PEN . CODE ANN . 38.113 (Vernon 2003).
       In accordance with a plea bargain, appellant entered a plea of guilty to a charge of

unauthorized absence from a community corrections facility. The Judge of the 242nd

District Court of Hale County (the trial court), found that the evidence substantiated

appellant’s guilt, accepted the guilty plea, found appellant guilty, and sentenced appellant

to confinement for two years, a $500 fine and court costs and attorney’s fees. The

confinement portion of the sentence was suspended and appellant was placed on

community supervision for five years.


       The State filed a motion to revoke on May 9, 2000. The motion was heard on July

3, 2000. Appellant pled true to five of the eleven grounds alleged as bases for the motion

to revoke. The trial judge modified the terms of appellant’s probation by requiring her to

complete the Substance Abuse Felony Punishment Facility (SAFPF) program. The State

filed a second motion to revoke on October 29, 2002, alleging three grounds as the bases

for the motion. The motion was heard on November 19, 2002. Appellant pled true without

a plea bargain to all of the grounds alleged as bases for the motion except for the ground

alleging that she failed to complete her community service hours as required. The trial

judge found true the allegations to which appellant pled true, found that appellant violated

terms of her probation, revoked the order placing appellant on community supervision, and

sentenced appellant to two years in the Texas Department of Criminal Justice, State Jail

Division. Appellant timely noticed her appeal.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

                                            -2-
been diligently reviewed and that in the opinion of counsel, the record reflects no reversible

error or grounds upon which a non-frivolous appeal can arguably be predicated. Counsel

thus concludes that the appeal is frivolous.


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal, see Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L.Ed 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree with appellate counsel that the appeal

is without merit. In particular, we find that the evidence is legally and factually sufficient to

support the trial court’s revocation of appellant’s community supervision. See Cole v. State,

578 S.W.2d 127, 128 (Tex.Crim.App. 1979); Moses v. State, 590 S.W.2d 469, 470

(Tex.Crim.App. 1979); Gobell v. State, 528 S.W.2d 223, 224 (Tex.Crim.App. 1975).

However, in our review we noted that the judgment states that appellant was charged by

indictment. It is clear from the record that appellant waived the making of an indictment

and pled guilty to an information. We conclude that this is merely a clerical error.

Accordingly, we hereby modify the judgment to reflect that appellant was charged by

information, and affirm the judgment as modified. TEX . R. APP . P. 43.2(b);




                                               -3-
       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed as modified.


                                               Phil Johnson
                                               Chief Justice



Do not publish.




                                         -4-